Case: 20-1406    Document: 88    Page: 1   Filed: 09/16/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           ALBERTO SOLAR SOMOHANO,
                    Appellant

                            v.

            THE COCA-COLA COMPANY,
                    Appellee

                    UNITED STATES,
                        Intervenor
                  ______________________

                        2020-1406
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 91250956.
                  ______________________

                Decided: September 16, 2021
                  ______________________

    ALBERTO SOLAR SOMOHANO, Miami, FL, pro se.

     JOHN C. RAWLS, Baker Williams Matthiesen LLP, Hou-
 ston, TX, for appellee. Also represented by SARAH ANNE
 SILBERT.

    JENNIFER UTRECHT, Appellate Staff, Civil Division,
Case: 20-1406    Document: 88     Page: 2    Filed: 09/16/2021




 2                   SOLAR SOMOHANO   v. COCA-COLA COMPANY



 United States Department of Justice, Washington, DC, for
 intervenor. Also represented by BRIAN M. BOYNTON, SCOTT
 R. MCINTOSH, MELISSA N. PATTERSON; THOMAS L.
 CASAGRANDE, CHRISTINA J. HIEBER, THOMAS W. KRAUSE,
 FARHEENA YASMEEN RASHEED, Office of the Solicitor,
 United States Patent and Trademark Office, Alexandria,
 VA.
                  ______________________

     Before REYNA, HUGHES, and STOLL, Circuit Judges.
 REYNA, Circuit Judge.
     Appellant Alberto Solar Somohano challenges a deci-
 sion by the Trademark Trial and Appeal Board granting
 Appellee The Coca-Cola Company’s unopposed motion to
 dismiss. For the following reasons, we affirm.
                         BACKGROUND
     On September 17, 2019, Appellant filed a Notice of Op-
 position before the Trademark Trial and Appeal Board, op-
 posing an application by Coca-Cola to register the
 trademark “COCA-COLA ENERGY” on the Principal Reg-
 ister.   J.A. 43–60; see U.S. Trademark Appl. Serial
 No. 88/385,628. The Board issued a Notice of Institution
 that same day. J.A. 61–67.
     On September 18, 2019, Appellant moved to stay the
 Opposition until this court ruled on related appeals in
 which Appellant argued that the Board’s administrative
 trademark judges are unconstitutionally appointed be-
 cause they are not appointed by the President of the United
 States. J.A. 67–70. Coca-Cola opposed the motion to stay.
 J.A. 71–76.
     On October 28, 2019, with the motion to stay still pend-
 ing, Coca-Cola moved to dismiss the Opposition pursuant
 to Federal Rule of Civil Procedure 12(b)(6) and Trademark
 Trial and Appeal Board Manual of Procedure (“TBMP”)
 section 503.02. J.A. 115–23. Because the motion was
Case: 20-1406    Document: 88      Page: 3    Filed: 09/16/2021




 SOLAR SOMOHANO   v. COCA-COLA COMPANY                      3



 potentially dispositive, the Board suspended all proceed-
 ings pending disposition of Coca-Cola’s motion.
 J.A. 125–26; see 37 C.F.R. § 2.127(d).
     On January 7, 2020, the Board granted Coca-Cola’s
 motion to dismiss because Appellant failed to oppose the
 motion. Alberto S Somohano v. The Coca-Cola Co., Opp.
 No. 91250956, 2020 WL 103769, at *1 (T.T.A.B. Jan. 7,
 2020). Appellant’s response to Coca-Cola’s motion to dis-
 miss was due on November 18, 2019, twenty days after
 Coca-Cola filed its motion. 37 C.F.R. § 2.127(a) (“[A] brief
 in response to a motion shall be filed within twenty
 days . . . .”). The Board also noted that Appellant’s motion
 to stay was moot in light of the dismissal. Id. at *1 n.1.
     Now, Appellant challenges the dismissal. We have ju-
 risdiction pursuant to 28 U.S.C. § 1295(a)(4)(B).
                         DISCUSSION
    We review the Board’s grant of a motion to dismiss de
 novo. See Sunrise Jewelry Mfg. Corp. v. Fred S.A., 175 F.3d
 1322, 1324 (Fed. Cir. 1999).
     To start, we note that Appellant does not dispute that
 he failed to oppose Coca-Cola’s motion. Thus, the Board
 did not err in granting dismissal. In proceedings before the
 Board, “[w]hen a party fails to file a brief in response to a
 motion, the Board may treat the motion as conceded.”
 Sadeh v. Biggs, 374 F. App’x 996, 997 (Fed. Cir. 2010)
 (quoting 37 C.F.R. § 2.127(a)); see also TBMP § 502.04.
 “Litigation is run by rules designed to assure orderly con-
 duct of the proceedings. One of those rules is the timely
 submission of briefs . . . .”     Chesebrough-Pond’s Inc.
 v. Faberge, Inc., 618 F.2d 776, 780 (C.C.P.A. 1980) (affirm-
 ing Board’s grant of an unopposed motion to dismiss); ac-
 cord Sadeh, 374 F. App’x at 997. Here, Appellant did not
 oppose Coca-Cola’s motion to dismiss. Thus, the Board was
 entitled to grant the motion.
Case: 20-1406    Document: 88      Page: 4   Filed: 09/16/2021




 4                   SOLAR SOMOHANO   v. COCA-COLA COMPANY



     We also note that Appellant’s sole argument on appeal
 lacks merit. Specifically, Appellant challenges the author-
 ity of the Board’s administrative trademark judges, who
 Appellant contends were unconstitutionally appointed.
 See Appellant’s Opening Br. 6, 8. This court recently ex-
 plained, however, that the appointment of administrative
 trademark judges to the Board is not unconstitutional be-
 cause the trademark statutes grant the Director of the
 U.S.P.T.O. significant supervisory control over adminis-
 trating trademark judges, such that those judges are infe-
 rior officers. See Piano Factory Grp., Inc. v. Schiedmayer
 Celesta GmbH, No. 2020-1196, — F.4th —, —, 2021 WL
 3889834, at *3–7 (Fed. Cir. Sept. 1, 2021).
                        CONCLUSION
     For the aforementioned reasons, we affirm the Board’s
 dismissal of Opposition No. 91250956.
                       AFFIRMED
                           COSTS
 No costs.